                         2:16-cv-02298-CSB-EIL # 51           Page 1 of 3
                                                                                                        E-FILED
                                                                     Thursday, 10 January, 2019 03:06:35 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

ALEJANDRA AGÜERO,                             )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       Case No.: 16-cv-2298
                                              )
BOARD OF TRUSTEES OF THE                      )       Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                        )
                                              )
                       Defendant.             )

                     APPELLANT’S JURISDICTIONAL STATEMENT

       NOW COMES Plaintiff, ALEJANDRA AGÜERO, by and through her attorney Jonathan

C. Goldman of the Law Offices of Goldman & Ehrlich, Chtd., and as her Jurisdictional Statement,

states as follows:

       This action is brought to remedy unlawful discrimination practices on the basis of Race,

National Origin, and Gender under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e et seq; State Officials and Employees Ethics Act (5 ILCS 430/15-5 et. seq.); and the Illinois

Whistleblower Act, 740 ILCS 174/1 et. seq.

       The Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331 and 1343

and 42 U.S.C. § 2000e-5(f)(3). Supplemental jurisdiction is conferred by 28 U.S.C. § 1367 for

Plaintiff’s state law causes of action. Jurisdiction was not disputed. The District court granted

Defendant’s motion to dismiss on the state law claims on March 30, 2017 and granted the

Defendant’s Rule 56 motion for summary judgment on the remaining issues on December 17, 2018.

       The jurisdiction of the Circuit Court of Appeals is based on 28 U.S.C. §1291.

       Jurisdiction is not disputed.
                         2:16-cv-02298-CSB-EIL # 51   Page 2 of 3




Date: January 10, 2019                          /s/ Jonathan C. Goldman
                                               Jonathan C. Goldman of the Law Offices of
                                               Goldman & Ehrlich, Chtd. As attorneys for
                                               Plaintiff ALEJANDRA AGÜERO



Jonathan C. Goldman
Law Offices of Goldman & Ehrlich, Chtd.
20 S. Clark Street, Suite 500
Chicago, IL 60603
(312) 332-6733
jon@goldmanehrlich.com
ARDC # 06210828




                                           2
                         2:16-cv-02298-CSB-EIL # 51             Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

ALEJANDRA AGÜERO,                              )
                                               )
                        Plaintiff,             )
                                               )
        vs.                                    )        Case No.: 16-cv-2298
                                               )
BOARD OF TRUSTEES OF THE                       )        Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                         )
                                               )
                        Defendant.             )

                                       NOTICE OF FILING

TO:     William Brinkmann
        Kenneth D. Reifsteck
        Philip J. Pence
        Thomas, Mamer & Haughey, LLP
        30 E. Main
        P.O. Box 560
        Champaign, IL 61824-0560

       PLEASE TAKE NOTICE that on January 10, 2019, the undersigned did file the
APPELLANT’S JURISDICTIONAL STATEMENT in the United States District Court for the
Central District of Illinois, Urbana Division, a copy of which is herewith served upon you.


                                                         /s/ Jonathan C. Goldman
                                                        Jonathan C. Goldman of the Law Offices of
                                                        Goldman & Ehrlich, Chtd. As attorneys for
                                                        Plaintiff ALEJANDRA AGÜERO

                                      PROOF OF SERVICE

       I, Shanita S. Stevens, an non-attorney on oath, state that I served this notice by mailing a copy
to WILLIAM BRINKMANN, KENNETH D. REIFSTECK, and PHILIP J. PENCE at the above
address and depositing same in the U.S. mail at 20 South Clark Street, Chicago, Illinois 60603, at
or about 5:00 p.m., January 10, 2019 with proper postage prepaid.

                                                         /s/ Shanita S. Stevens


                                                   3
